891 F.2d 286
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Richard CLARK, Plaintiff-Appellant,v.Ronnie K. POSEY, Defendant-Appellee.
No. 89-7703.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 29, 1989.Decided:  Nov. 13, 1989.

George Richard Clark, appellant pro se.
Richard Francis Gorman, III (Office of the Attorney General of Virginia), for appellee.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
George Richard Clark appeals from the magistrate's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the magistrate's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the magistrate.   Clark v. Posey, CA-88-55-R (E.D.VA. June 21, 1989).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.   We deny Clark's motion for a transcript of the evidentiary hearing.


2
AFFIRMED.